 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHanes Corporation and Amalgamated Clothing andTextile Workers Union, AFL-CIO, CLC. Case5-CA- 12494January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on August 5, 1980, byAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, herein called the Union,and duly served on Hanes Corporation, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 5, issued a complaint on August19, 1980, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and the complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 25,1980, following a Board election in Case 5-RC-11004, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about July 23, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, and to furnish relevant bargaininginformation, although the Union has requested andis requesting it to do so. On August 26, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On September 11, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment.2Subsequently, on September23, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondent' Official lnotice is taken of the record in the representation proceed-ing, Case 5 RC- II(t4, as the term "record" is defined in Secs 1(1268and 102.69(g) of the Board\' Rules and Regulations, Series 8, as allldedSee LT'V Electroysrel, Inc.. 16h NlRB 938 (1067), enfd 388 'F2d 683(4th Cir 19h68) G(ioIlen Age Beverage Co, 167 NLRB 151 (19h7). entfd 415F.2d 26 (5th Cir 1I69)1 Intert'pe C(' vs Penello, 2h9 F'Supp 573(DC.Va. 1967): Follett Corp., 164 NlRB 378 (1967), enfd 397 F 2d 'li(7th Cir 1968); Sec. 9(d) of the NIRA, its amendedl2 The Union also filed a Motioln for Sutrinary Juldgilenlit herein it re-quested the imposition of extraordinary remedies254 NLRB No. 63thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the General Counsel's Motion forSummary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause, Respondent admitsits refusal to bargain, but contends that it had noduty to bargain because the Union was not proper-ly certified. Respondent attacks the Union's certifi-cation on the basis of several of its objections tothe election in the underlying representation pro-ceeding which the Board previously consideredand rejected, and further contends that the Region-al Director erred by not holding a hearing on itsobjections to the election, and that it is now enti-tled to a hearing.Review of the record herein, including therecord in Case 5-RC- 11004, discloses that pursuantto a Stipulation for Certification Upon ConsentElection, approved on November 1, 1979, an elec-tion was conducted on November 20 and 21, 1979,which resulted in 569 votes for, and 504 votesagainst, the Union, and 50 challenged ballots, an in-sufficient number to affect the results. Thereafter,Respondent filed timely objections to conduct af-fecting the results of the election. The Regional Di-rector issued his Report on Objections on April 15,1980, wherein he recommended that Respondent'sobjections be overruled in their entirety and that anappropriate Certification of Representative issue.Respondent filed timely exceptions to the Re-gional Director's report. On June 25, 1980, theBoard issued its Decision and Certification of Rep-resentative in which it adopted the Regional Direc-tor's findings and recommendations and certifiedthe Union as the collective-bargaining representa-tive of Respondent's employees in the stipulatedappropriate unit. In its response to the Notice ToShow Cause, Respondent is attempting to raise andrelitigate issues already litigated and determined,and this it may not do.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled532 IANES CORPORATIONto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence,4nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theGeneral Counsel's Motion for Summary Judg-ment.5On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a North Carolina corporation, is en-gaged in the manufacture and sale of clothing ap-parel at its Brooks plant located in Galax, Virginia.During the past 12 months, a representative period,in the course and conduct of its business oper-ations, Respondent purchased and received in inter-state commerce at its Galax, Virginia, locationproducts and materials valued in excess of $50,000directly from points located outside the Common-wealth of Virginia. During the same period, Re-spondent sold and shipped from its Galax, Virginia,location goods and materials valued in excess of$50,000, directly to points located outside the Com-monwealth of Virginia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.3 See Pittsburgh Plate Glass Co. v. L.R.., 313 ;S 146, 162 (1941);Rules and Regulations of the Board, Sees 102.67(f and 102.69(c).' As a supplement to its October 6, 1980, response to the Notice loShow Cause. Respondent submitted an affidavit also dated October ,1980, relating to the contentions raised in its Objection 8, buit which doesnot represent that the "facts" alleged therein are newl. discovered orpreviously unavailable. We therefore reject the affidavit. Moreover, theactual premises o Ahich Objection is based een if true. do not makeout a misrepresentation that reasonably may be expected to have had asignificant impact on the election.6 In its response to the Notice To Show Cause. Respondent requeststhat the Board consolidate this case with Case 5-CA-12348, scheduledfor hearing on October 7, 1980. Inasmuch as the hearing ill Case 5 CA12348 has been held, this request is mootInasmuch as we have granted the General Counsel's Motion for Sum-mary Judgment. e find it unnecessary to grant the Ul.lion's Molion forSummary Judgment also Nevertheless, we he coinsidrrd the extraor-dinary remedies requested by the LUrion il ts molion.11. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR ABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by the Employer atits Brooks Plant, Galax, Virginia, location, butexcluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.2. The certificationOn November 20 and 21, 1980, a majority of theemployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 5, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton June 25, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and RespondentsRefusalCommencing on or about June 27, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit, and tofurnish it with relevant and necessary bargaininginformation concerning the employees in theabove-described unit. Commencing on or aboutJuly 23, 1980, and continuing at all times thereafterto date, Respondent has refused, and continues torefuse, to recognize and bargain with the Union asthe exclusive representative for collective bargain-ing of all employees in said unit and to furnish rel-evant and necessary bargaining information.Accordingly, we find that Respondent has, sinceand at all times thereafter, refused to bargain col-lectively with the Union as the exclusive represen-tative of the employees in the appropriate unit, andthat, by such refusal, Respondent has engaged in533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement, and furnish the Union, upon request,relevant and necessary bargaining information con-cerning the employees in the bargaining unit.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).6The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Hanes Corporation is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All employees employed by the Employer atits Brooks Plant, Galax, Virginia, location, but ex-cluding all office clerical employees, professional6 We hereby deny the Union's request for certain extraordinary reme-dies including a bargaining order retroactive to the date of the election,establishment of an "interim grievance procedure," and the imposition ofcosts and expenses, including attorneys fees. to the Union See Nappc'-Babcock Company. 245 NLRB 20 (1980).employees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since June 25, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about July 23, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and to furnishrelevant and necessary bargaining information con-cerning said employees, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hanes Corporation, Galax, Virginia, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with AmalgamatedClothing and Textile Workers Union, AFL-CIO,CLC, as the exclusive bargaining representative ofits employees in the following appropriate unit:All employees employed by the Employer atits Brooks Plant, Galax, Virginia, location, butexcluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.(b) Refusing to furnish relevant and necessarybargaining information concerning employees inthe above-described unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.534 HANES CORPORATION.Take the following affirmative action whichthe Board finds will effectuate the policies ofthe Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement, and furnish theabove-named labor organization, upon request, rel-evant and necessary bargaining information con-cerning the employees in the appropriate unit.(b) Post at its Brooks Plant in Galax, Virginia,copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 5, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b)Order of the National Labor Relations HBoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National l.abor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT refuse to furnish the above-named Union with relevant and necessary bar-gaining information concerning employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement, and upon request, furnishthe Union with relevant and necessary bar-gaining information concerning the employeesin the bargaining unit described below. Thebargaining unit is:All employees employed by the Employerat its Brooks Plant, Galax, Virginia, loca-tion, but excluding all office clerical employ-ees, professional employees, guards and su-pervisors as defined in the Act.HANES CORPORATION535